

117 S689 IS: Fighting Oppression until the Reign of Castro Ends Act
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 689IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Rubio (for himself, Mr. Cruz, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the removal of Cuba from the list of state sponsors of terrorism until Cuba satisfies certain conditions, and for other purposes.1.Short titlesThis Act may be cited as the Fighting Oppression until the Reign of Castro Ends Act or the FORCE Act. 2.Prohibition on removal(a)In generalNotwithstanding any other provision of law, neither the President nor the Secretary of State may remove Cuba from the list of state sponsors of terrorism until the President makes the determination described in section 205 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6065).(b)Defined termIn this section, the term state sponsor of terrorism means a country the government of which the Secretary of State determines has repeatedly provided support for international terrorism pursuant to—(1)section 1754(c)(1)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4318(c)(1)(A));(2)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(3)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or(4)any other provision of law.3.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit a report to the Committee on Foreign Relations of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Permanent Select Committee on Intelligence of the House of Representatives that identifies all terrorists and fugitives who—(1)(A)have been convicted for a terrorism-related offense in a United States court;(B)fled the United States after being indicted for a terrorism-related offense, but before standing trial; or(C)are members of a foreign terrorist organization; and(2)are being provided safe haven in Cuba. (b)FormEach report submitted under this section shall be submitted in unclassified form, but may include a classified annex. 